DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II, claims 9-17, in the reply filed on 04/19/2022 is acknowledged.
Claims 1-8 and 18-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected piezoelectric product and photoacoustic transducer product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/19/2022.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Transparent Piezoelectric Single Crystal Preparation Method”.
Applicant is respectfully reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the elected and examined claims are drawn to a method of preparing a piezoelectric device. Contrary to the guidelines for content of the abstract as detailed above, the current abstract does not disclose the steps of the claimed process, and instead discloses the purported advantages of such a device. Correction is required. See MPEP § 608.01(b).
Claim Objections
Claims 12-14 are objected to because of the following informalities: claim 12 discloses “the frequency range of the AC is 0.1-102 Hz, the amplitude range is 0.5-3.0 kV mm-1, and the number of cycle range is 5-20” (lines 2-3; claims 13 and 14 disclose nearly identical limitations). Though not necessarily indefinite, there is a lack of antecedent basis for the of the above instances of “the” in these claims. This can be corrected by clarifying that “the AC” is “the applied AC electric field”. Additionally, “the number of cycle range” should instead recite: “the number of cycles performed ranges from 5-20”. Claim 12 likely should recite: “the frequency range of the applied AC electric field is 0.1-102 Hz, the amplitude range is 0.5-3.0 kV mm-1, and the number of cycles performed ranges from 5-20”. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 discloses (1)“A method for preparing a transparent piezoelectric single crystal with high piezoelectricity,” (lines 1-2; emphasis added); (2) “the piezoelectric single crystal is a binary/ternary relaxor-PT based ferroelectric crystal” (lines 4-5; emphasis added); and (3) “removing the electrodes on both surfaces of the crystal and then depositing Ag nanowires as electrodes on both surfaces of the crystal” (lines 7-8; emphasis added). 
Regarding cited limitation (1), this language is indefinite because there is no nexus of connection between the limitation of the piezoelectric crystal being “transparent” and the claimed method. Put simply, how is a “transparent piezoelectric single crystal” prepared in the method such that it is made to be transparent? The same problems exist for the purported benefit/property of the crystal having “high piezoelectricity”. This relative term does not have any standard or agreed upon definition in the art, nor is it specially defined in the instant disclosure. What degree of piezoelectricity constitutes “high piezoelectricity? How does the method cause/create/enable this purported “high piezoelectricity”? The claim provides no answers to these questions, and though the claims are read in light of the specification, it is not proper for the Examiner to import limitations into the claims, and thus the claim is rendered indefinite. As best understood, the claim is drawn to a method of preparing a piezoelectric single crystal which exhibits piezoelectricity”.
With respect to limitation (2), there is nothing in the claims which explains or defines the term “binary/ternary relaxor-PT based ferroelectric crystal”. This problem is confounded by the use of the word “based” which broadens the term to a degree that it is impossible to confidently interpret. How is the crystal “based” on the indefinite “binary/ternary relaxor-PT” language? What is a “relaxor-PT”? Normally, the term “binary” means a compound that contains two chemical elements. In the same vein, “Ternary” is a compound that contains three chemical elements. The recitation of “binary/ternary relaxor” makes it unclear which one is being claimed, one or both, because the use of a slash mark “/” indicates that the language is an “and/or” situation. If it is both, how is that even possible? The limitation is even more confusing in light of the specification, which declares no criticality to the material chosen as all of the listed materials are recited very broadly and are all disclosed as being “optionally” chosen. Even if one were to read the limitations from the specification into the claim, it would be impossible to know what material is preferred or chosen, as the permutations of possible materials listed number in the millions or billions or even greater. The language of the claim only serves to obfuscate what should apparently be recited as any ferroelectric crystal. As best understood, limitation (2) apparently intends “the piezoelectric crystal is a ferroelectric crystal”, the crystal can apparently be as simple and well-known as lead titanate or lead zirconate titanate, despite the overly complicated and ill-defined claim language.
Regarding indefinite limitation (3), the phrase “both surfaces” is indefinite, because as best can be understood, the piezoelectric material/crystal is not two-dimensional, but is instead three-dimensional, and therefore has more than two (i.e. “both”) surfaces. As best understood, the claim appears to intend: “removing the electrodes from the two surfaces of the crystal and then depositing Ag nanowires as electrodes on the same two surfaces of the crystal”.
Claims 10-17 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 9.
Claim 10 is further rejected as indefinite. The claim discloses “before the disposing electrodes on two surfaces of a piezoelectric material, the method further comprises the step of: preparing a piezoelectric material at a series of thickness” (lines 2-4; emphasis added). There are numerous indefiniteness problems with the cited language of this claim. First, presuming, ad arguendo, that the word “disposing” is intended to correlate to “depositing” (which should be clarified), which depositing of electrodes is being referenced? There are two steps of depositing electrodes, and claim 10 does not indicate which is being modified. Further, claim 10 discloses “a piezoelectric material” in two instances. Is it actually referring to “the piezoelectric single crystal” or the “piezoelectric material” of claim 9, or is it instead reciting a new “piezoelectric material”? Finally, the phrase “preparing a piezoelectric material at a series of thickness” makes no logical sense and is impossible to confidently interpret. Why is the preposition “at” even used? What is a “series of thickness”? Does the material have more than one thickness? What direction would the thickness be measured? If the material has only one thickness, what is the point of the word “series”? The claims provide no answers to any of these questions. As best understood, it appears that the claim should recites something akin to “before depositing the first two electrodes on two surfaces of the piezoelectric material, the method further comprises the step of: forming the piezoelectric material to a desired thickness”.
Claim 11 is further rejected as indefinite. The claim discloses “the set thickness range is 0.05-5 mm” (line 2; emphasis added). There is a lack of antecedent basis for “the set thickness range” which is not disclosed in claims 9 or 10. As best understood, it seems that the claim intends: “the piezoelectric material is formed having a thickness in a range from 0.05-5 mm”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2020/0287123 A1), in view of Matsushita et al. (US 2006/0091353 A1).
Regarding claim 9, as best understood, Jiang discloses method for preparing a transparent piezoelectric single crystal with high piezoelectricity, comprising the steps of: depositing (step 1918) an electrode on a surface of a piezoelectric material, wherein the piezoelectric material is a piezoelectric single crystal , and the piezoelectric single crystal is a binary/ternary relaxor-PT based ferroelectric crystal (fig. 20; pars. 0032, 0041 and 0068); AC-poling (step 1921 as detailed in par. 0068) the crystal through the electrodes using an AC electric field (fig. 20; par. 0068); and after polarization, and depositing (step 1924) Ag nanowires as electrodes on both surfaces (“depositing a second electrode on at least one side of the active piezoelectric material”) of the crystal (fig. 20; pars. 0052-0054, 0064 and 0068). Jiang, however, does not explicitly disclose depositing electrodes on two surfaces of a piezoelectric material respectively, after polarization removing the electrodes on both surfaces of the crystal.
Matsushita teaches that it is well known to perform a related method (Title; Abstract; fig. 3) comprising: depositing electrodes on two surfaces (“two opposite faces”) of a piezoelectric material respectively (par. 0064-0065), wherein the piezoelectric material is a piezoelectric single crystal, and the piezoelectric single crystal is a binary/ternary relaxor-PT based ferroelectric crystal (Abstract; pars. 0025 and 0054); AC-poling the crystal through the electrodes using an AC electric field (par. 0075); and after polarization, removing the electrodes on both surfaces of the crystal (par. 0066).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Jiang to incorporate the removing of the polarization electrodes of Matsushita. It is known in the art that polarization can be damaging to the electrodes used in the poling process and that leaving those electrodes upon the piezoelectric in the final product can result in poor connectivity, cracking and/or delamination. The known solution to those problems is demonstrated in Matsushita by simply removing the originally applied electrodes, thus predictably and advantageously allowing the subsequent addition of the electrodes as detailed in Jiang. There is no indication in the instant application of any special steps devised or surprising results derived from using the known removal of poling electrodes with the old method of applying silver nanowire electrodes after poling from Jiang. Accordingly, PHOSITA would have performed this combination of the closely related known methods with reasonable expectation of success
Regarding claim 10, as best understood, Jiang in view of Matsushita teaches the method of claim 9 as detailed above, and Jiang further discloses that before the disposing electrodes on two surfaces of a piezoelectric material, the method further comprises the step of: preparing a piezoelectric material (par. 0041) at a series of thickness (pars. 0044 and 0052-0053).
Regarding claim 11, as best understood, Jiang in view of Matsushita teaches the method of claim 10 as detailed above, and Jiang further discloses the set thickness range is 0.05-5 mm (par. 0044: 20 µm to 1mm).
Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Matsushita, further in view of Yamamoto et al. (US 2014/0062261 A1).
Regarding claims 12-14, as best understood, Jiang in view of Matsushita teaches all of the elements of the current invention as detailed above with regards to claims 9-11, respectively. Jiang further teaches that the amplitude range is 0.5-3.0 kV mm-1 (par. 0068: 2 kV mm-1). Matsushita also teaches that the amplitude range is 0.5-3.0 kV mm-1 (par. 0068: 350 to 1500 V/mm). The modified Jiang, however, does not appear to teach that the frequency range of the AC is 0.1-102 Hz, and the number of cycle range is 5-20.
Yamamoto teaches that it is well known perform a related method (Title; Abstract), including poling piezoelectric material with an AC electric field (), wherein the frequency range of the AC is 0.1-102 Hz (0.1 Hz to 1000 Hz), the amplitude range is 0.5-3.0 kV mm-1 (“0.5 kV/mm or more to 2.5 kV/mm or less”), and the number of cycle range is 5-20 (par. 0039: “over two cycles or more to 1,000 cycles or less”; par. 0041: 20 cycles).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Jiang to incorporate the preferred frequency and cycle number ranges of Yamamoto. This is because discovering the optimum poling AC field frequency and number of cycles would have been an obvious consideration based on the desired piezoelectric poling degree.  Such a modification would have involved only routine skill in the art to accommodate the degree of poling requirement.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In addition, the fact that Jiang and Matsushita disclose and teach amplitude ranges overlapping that of Yamamoto, indicate that PHOSITA would have known that the cited frequency and cycle number of Yamamoto could be easily employed with reasonable expectation of success.
Regarding claims 15-17, as best understood, Jiang in view of Matsushita and further in view of Yamamoto teaches all of the elements of the current invention as detailed above with regards to claims 12-14, respectively. Yamamoto further teaches that the interval between the cycles ranges from 0-60 seconds (0 seconds: pars. 0039 and 0041). There is no disclosed pausing interval between the cycles of Yamamoto, because it is obvious to PHOSITA that the cycles would have been performed one immediately after another. If the AC field were intended to be interrupted between cycles in Yamamoto, it would have been stated as such.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the concurrently mailed PTO-892, as all of those cited references are considered to be pertinent to the claimed invention. Of those prior art listings, Cui et al. (US 5,702,629) and Luo et al. (US 2019/0071791 A1) are of particular relevance.
Cui discloses poling a piezoelectric element using an AC field (col. 14, lines 15-20) and then adding silver electrodes.
Luo discloses the apparently preferred piezoelectric material(s) of the claim (Abstract; pars. 0021-0026); followed by sputtering of gold electrodes and high field polarization (par. 0041).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729